Citation Nr: 0302677	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from October 1961 to August 
1962, and from October 1962 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the August 2000 rating decision the RO continued the 
veteran's 50 percent disability evaluation for PTSD. 


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of an increased evaluation for 
PTSD, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulations.  The record in this case primarily 
includes VA treatment records, although unrelated private 
medical records have also been received.  Furthermore, the 
veteran has been afforded a VA PTSD examination to evaluate 
the extent of his PTSD disorder.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased evaluation 
for PTSD.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. Given the disposition of the issue on 
appeal, the Board finds that the notice requirements of the 
new law and regulation have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126. 

The veteran is currently evaluated for PTSD as 50 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411 a 50 percent evaluation is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.

A 100 percent schedular rating is assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).


Factual Background

VA clinical records from the mid-1990's show that the veteran 
received treatment for psychiatric problems, including PTSD.   
It was reported that his symptoms included nightmares of 
Vietnam experiences, sadness, anxiety, and irritability.   
Psychotropic medication was prescribed.  The records indicate 
that the veteran had not worked since 1992, subsequent to a 
back injury.    

At a December 1997 VA PTSD examination it was reported that 
the veteran was involved in psychotherapy.  The veteran 
indicated that he spent his time sitting in his room and 
occasionally fishing.  Once or twice per year he attended 
football games to be in a crowd, but he became anxious and 
then sat in his car after the games.  He had three friends 
that he usually met once or twice per week.  The veteran 
complained of nightmares once or twice per week and sleep 
disturbance.  He denied any significant remission of his 
illness.  At the mental status examination the veteran was 
described as cooperative and polite, with fluent and coherent 
speech.  He had goal directed thoughts although there had 
been some suicidal ideas over the previous two years.  The 
veteran's affect was appropriate and his mood was described 
as dysphoric. Cognitive functions were seen as grossly 
preserved.  The Global Assessment of Functioning (GAF) score 
was 50 current; 54 last year.  VA clinical records through 
early 2000 reveal treatment and therapy for ongoing PTSD 
complaints and symptoms.  

A VA PTSD examination was performed in April 2000.  It was 
reported that the veteran lived with his spouse and that he 
was disabled and that he had not engaged in gainful 
employment since 1992.  The veteran's daily activities 
consisted of getting up, eating breakfast, and then going to 
his bedroom where he sat and stared at the wall.  It was 
stated that he tried to exercise, but ceased if he 
overexerted himself which required lying down due to back 
pain.  The veteran then watched television or tried to read 
the newspaper.  The veteran attended group or individual 
therapy every two weeks.  He occasionally camped by himself.  
It was reported that his spouse had to remind him of daily 
living activities.  The veteran's symptoms were described as 
sleep disturbance, nightmares, intrusive memories, avoiding 
arguments with his spouse, dissociative episodes, and anger 
outbursts.  

The veteran complained of feeling poorly and reported that he 
had rapid heart beating.  It was reported that he became 
angry and tense at times and that he had problems relaxing.  
He would go outside to find something to beat upon.  He had 
just been given a new can because he beat his old one.  The 
veteran complained of nonrestful, interrupted sleep, and 
waking with Vietnam on his mind.  It was reported that he 
experienced nightmares with military content every time he 
went to sleep.  An upcoming anniversary of him being wounded 
in Vietnam had exacerbated the frequency and intensity of his 
flashbacks and nightmares.   The veteran described episodes 
of disassociation such as going to a Vet Center and ending up 
going to the VA Medical Center.  The examiner reported that 
the veteran presented well groomed and his behavior was 
described as cooperative.  The veteran's speech was coherent 
and relevant and delivered at a regular rate.  His thoughts 
were goal directed.  He had had fleeting thoughts of suicide 
over the previous two years.  He had no current plans to hurt 
himself or others.  He denied hallucinations.  The veteran's 
affect was described as appropriate, his mood was dysphoric, 
and his cognitive functions were grossly preserved.  The 
Diagnosis was PTSD, chronic; depressive disorder, recurrent.  
The GAF score was 46, current; 50, past year.  It was noted 
that the GAF score was determined subject to symptoms of 
PTSD, including anxiety, problems with anger control, and 
reliving experiences through flashbacks and dreams.  

In a July 2000 statement from a counselor at a VET Center, it 
was reported that the veteran was involved in a weekly 
counseling group with individual therapy.  The counselor 
reported that the veteran's symptoms included nightmares, 
flashbacks, intrusive thoughts, depression, anxiety, and 
isolation.  It was reported that the veteran had had a 
difficult time dealing with PTSD symptoms and issues of his 
military experiences.  The counselor opined that the veteran 
was severely limited by PTSD symptoms and totally disabled.  
Continued treatment was recommended.  

VA outpatient clinical records through November 2000 reveal 
the veteran's treatment for complaints of anxiety and 
increased anger outbursts.             

A personal hearing was conducted by the undersigned Board 
Member at the RO in October 2002.  The veteran testified that 
he continued to have flashbacks and difficulty sleeping, with 
2.5 to 4 hours sleep a night.  When queried, the veteran 
reported that he was on 5 different medications for his PTSD.  
He testified that he walked around his premises checking 
everything and that he checked the doors and windows of his 
home several times per night.   He stated that he thought 
that the enemy was within the perimeter of his house.  He 
testified that he had thoughts of suicide and that about two 
years previously he placed a pistol in his mouth, which 
misfired.  The veteran reported that he did not communicate 
with his spouse.  He stated that she sleeps in a room on one 
side of the home with her door locked, and he sleeps on the 
other side of the home.  The veteran stated that in the 
recent past he attended a car-racing event and he became 
claustrophobic due to the crowds.  The veteran stated that he 
began swinging his cane at people and he was arrested, 
although he did not go to jail.   The veteran reported that 
he had lapses in memory and disassociative events.   He 
testified that although he had back and pulmonary problems 
and that alone his PTSD would prevent him from working.             
              

Analysis
 
As indicated previously, the veteran is currently in receipt 
of a 50 percent disability evaluation for PTSD pursuant to 
Diagnostic Code 9411.  The clinical evidence shows that the 
veteran has substantial psychological problems.  His PTSD 
symptoms are numerous, including nightmares and flashbacks of 
Vietnam experiences, anxiety, depression, along with sleep 
disturbance, symptoms that are treated with both 
psychotherapy and psychotropic medication.  The veteran has 
apparently been married for many years and lives with his 
spouse but evidence suggests that there limited communication 
between them, she living in another part of their home and 
locking her door.   In the past it was reported that the 
veteran had some activities, namely fishing and meeting with 
friends, evidence that he maintained social relationships.  
However, the current record is absent for indication of 
social contacts.  It is noteworthy that reportedly, one of 
his daily routines is reportedly starring at a wall for a 
time.  The evidence also suggests that the veteran has had 
outburts of anger where he hits objects to deal with anger, 
and in the recent past he engaged in inappropriate behavior, 
engaging in a violent outburst at a crowded event.  A 
suicidal attempt and ideation in the recent past is 
documented by testimony.  In addition, it has been reported 
that the veteran has had dissociative episodes and also that 
he has to be reminded of daily living activities.  It is also 
important to note that there is a significant decrease in GAF 
scores from the last VA PTSD examination to the most recent 
examination. 

With respect to the veteran's industrial adaptability, the 
record shows that he has not been employed for many years 
coincident with physical problems.  However, from a clinical 
standpoint it has also been suggested that the veteran is 
totally disabled as a result of his PTSD, indicating that if 
he were physically employable he would be precluded by PTSD.  
In this regard, it is noteworthy that in Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002), the U.S. Court of 
Appeals for Veterans Claims has held that evidence considered 
in determining the level of impairment under the regulation 
setting forth general disability rating formula for mental 
disorders is not restricted to the symptoms provided in the 
diagnostic code; instead the rating specialist must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment.    

The Board is required to render a determination based on the 
entire evidentiary data of record.  Based on the foregoing, 
the Board finds that the veteran's disability picture more 
closely approximates the criteria necessary for a higher 
disability evaluation.  38 C.F.R. §  4.7.  The veteran's PTSD 
is productive of total occupational and social impairment, 
and a 100 percent disability evaluation is warranted. 38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 4.126, 4.130, 
Diagnostic Code 9411. 



ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.





		
	WAYNE  M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

